Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/165,418
Filing Date: 05/26/2016
Appellant(s): Schwartz et al.
The Procter & Gamble Company






__________________
Linda Marie Sivik
The Procter & Gamble Company 
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 07/20/2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims:
1) The rejection of claims 1, 3-5, 6-8 and 10-15 under 35 U.S.C. § 103 (AIA ) as being unpatentable over Yunis (U.S. 5,877,209) in view of Spitellar et al. (Chem Phys Lipids 1997, 89, 131-9) and further in view of Yoshida et al. (Journal of Oleo Science, 57, 12, 691-697, 2008). 
2) The rejection of claims 1, 3-5 and 10-15 under 35 U.S.C. § 102(a)(1) (AIA ) as being anticipated by Kerr et al. (U.S. 2014/0271930).
3) The rejection of claims 1, 3-5 and 10-15 under 35 U.S.C. § 102(a)(1) (AIA ) as being anticipated by Kerr et al. (U.S. 2014/0273055).
4) The rejection of claims 6-8 under 35 U.S.C. § 103 (AIA ) as being unpatentable over Kerr et al. (U.S. 2014/0271930) as applied to claims 1, 3-5, 10-15 above, and further in view of Dawson et al (WO 2009/135006).
.
(2) Response to Arguments
1) The rejection of claims 1, 3-5, 6-8 and 10-15 under 35 U.S.C. § 103 (AIA ) as being unpatentable over Yunis (U.S. 5,877,209) in view of Spitellar et al. (Chem Phys Lipids 1997, 89, 131-9) and further in view of Yoshida et al. (Journal of Oleo Science, 57, 12, 691-697, 2008) should be Affirmed.
Appellant argues that “the Declaration of James R. Schwartz under 37 CFR 1.132 submitted November 20, 2018 that states Dawson (WO 2009/135006) (and Yunis (U.S. 5,877,209)) improve hair quality by using anti-fungals against the fungus in the follicle (“FFRA”) and reducing some of the oxidative stress originating from the fungus. The present invention, however, is using direct anti-oxidant action against oxidative stress in the scalp skin. So, in the quadrant diagram, both the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality”. See pages 6-7 of the Brief.

In response, it is pointed out that the mechanism of action does not receive patentable weight.  Yunis teaches that since hair originates from hair follicles, protection of hair follicles against oxygen radical stress provides a means to maintain hair structure and growth (see column 2, lines 21-25).   Yunis teach the application of the same clamed composition to the scalp.  See claims 1, 2, 3, 9. Therefore, although Yunis teach that the product/composition affects the hair follicles, the product/composition would inherently also affect the scalp because the product/composition is applied to the scalp.  The 

Appellants argues “that the biomarker (i.e. HODE) are intended as a “measure’ to support the ‘END’ which is the improvement of the health of hair due to reduced scalp oxidative stress. In the present invention, the END is the HAIR and improving or achieving better hair, not the Metric (biomarker)”, see page 7 of the Brief.
In response, Yunis teaches that since hair originates from hair follicles, protection of hair follicles against oxygen radical stress provides a means to maintain hair structure and growth (see column 2, lines 21-25).   Yunis also teaches a test model for assessing oxidative damage to hair follicles and to determine the protection on application of antioxidant i.e. meets instant limitation as demonstrated by reduced oxidative stress in emergent hair.  See abstract; column 5-column 6. Thus, Yunis teaches the ‘END’ of improved hair demonstrated by measuring the biometrics i.e. according to Yunis the END is the HAIR and improving or achieving better hair. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure the level of 9-HODE, 13-HODE before and after application of the composition comprising effective amount of a formulation comprising at least one antioxidant or at least one free radical blocking agent such as ascorbic acid, butylated hydroxytoluene, butylated hydroxyanisole (BHA) and an antimicrobial agent such as zinc pyrithione because 1) Spiteller et al. teaches that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human, and 2) Yoshida et al. teaches that the scalp oxidative stress. Yunis discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp i.e. teaches application to scalp which is the same site as in instant claims. Claiming of an unknown property (i.e. mechanism) which is inherently present in the prior art does not necessarily make the claim patentable. Further, since the prior art as whole teach the reduction or elimination of oxidative stress, the elimination of oxidative stress in the scalp skin would result in healthier hair as herein claimed; the applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers, and will result in hair growth.
Appellants asserts that “Yunis improve hair quality by using anti-fungals against the fungus in the follicle (“FFRA”) and reducing some of the oxidative stress originating from the fungus. The present invention, however, is using direct anti-oxidant action against oxidative stress in the scalp skin. So, in the quadrant diagram in the Declaration, both the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality. Therefore one of skill in the art who is using anti-fungals and reducing some of the oxidative stress from the using direct anti-oxidant action against oxidative stress in the scalp skin. So, in the quadrant diagram, both the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality”, see page 8 of the Brief.

In response, Yunis teaches a method of protecting hair follicles against oxidative stress comprising administering topically an effective amount of a formulation comprising at least one antioxidant or at least one free radical blocking agent such as ascorbic acid, butylated hydroxytoluene, butylated hydroxyanisole (BHA) i.e. meets instant composition and application topically meets application to scalp i.e. meets instant site of action. See claims 1, 2, 3, 9. Yunis teaches BHA (anti-oxidant, biomarker) protects from t-BuOOH-induced hair loss i.e. teaches application of a composition which demonstrates scalp health improvement as a reduction in oxidative stress. See abstract; column 5-column 6. Applicant’s arguments that “the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality”, it is pointed out that Yunis discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp i.e teaches application to scalp which is the same site as in instant claims. Claiming of an unknown property (i.e. mechanism) which is inherently present in the prior art does not necessarily make the claim patentable. Further, since the prior art as whole teach the reduction or elimination of oxidative stress, the elimination of oxidative stress in the scalp skin would result in healthier hair as herein claimed. 
Further Applicant’s remarks that the rejection merely made a conclusory statement with no basis, the arguments are not persuasive. Particularly, the claimed method is construed as applying the scalp care composition, to the scalp of a person in need of the treatment, such as those with the oxidative stress in hair follicle, followed by a step of 

Appellant submits there is no identified reason that would have prompted a person of ordinary skill in the relevant field to specifically, in order to provide a method of improving the health of hair due to reduced scalp oxidative stress by application of a composition as demonstrated a by reduced oxidative stress measures in the scalp and subsequent hair growth - - selectively pull out materials and methods from Yunis, and from Spitellar et al. and from Yoshida et al. and arrive at the present invention”, see page 9 of the Brief.

In response, the rejection provide the facts that the prior art Yunis teach that the use of topical composition for protecting hair follicles against oxidative and provides a means to maintain hair structure and growth comprising administering topically to scalp skin an effective amount of a formulation comprising at least one antioxidant and Yunis also teaches a test model for assessing oxidative damage to hair follicles and to determine the protection on application of antioxidant; and according to Spitellar et al. and from Yoshida et al. the biomarkers herein employed HODE have been known and used for measuring oxidative stress in scalp skin. Thus, one of ordinary skill in the art, possessing all these knowledge, would have view the claimed invention as obvious.



Appellant argues that “Kerr et al. does not disclose A method of improving the health of hair due to reduced scalp oxidative stress by application of a composition as demonstrated by reduced oxidative stress measures in the scalp and subsequent hair growth wherein oxidative stress is measured by a level of a biomarker and wherein the oxidative stress biomarker is (±)-9-hydroxy-10E, 12Z-octadecadienoic acid and (±)-13-hydroxy-10E, 12Z-octadecadienoic acid (HODE). In particular, there is no disclosure in Kerr et al. for subsequent hair growth as related to scalp health improvement and a reduction in oxidative stress in the scalp. Nowhere in Kerr et al. is it disclosed or anticipated that subsequent hair growth is found as a result of reduction in oxidative stress”, see pages 10-11 of the Brief.
In response, it is pointed out that Kerr et al. discloses a method of improving health of scalp comprising applying a shampoo containing zinc pyrithione or selenium sulfide to reduce dandruff and oxidative stress measured by a decrease of the level of the biomarker HODE i.e. teaches measuring oxidative stress by a level of biomarker HODE and demonstrates reduced oxidative stress by HODE levels in the scalp. See para [0065]. Regarding the recitation “subsequent hair growth”, it is pointed out that the composition taught by Kerr et al. is same composition as instant composition and will possess properties such as reduction in oxidative stress and subsequent hair growth, since these are properties of the composition or the result of the composition on application to scalp for treatment of dandruff and are inseparable from the composition on application to scalp for treatment of dandruff. Further, the applied hair care composition as taught by Kerr would not stop function after the measurement of the biomarkers.

In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Appellant asserts that in the present invention the biomarker (i.e. HODE) is only intended as a “measure’ to support the ‘END’ which is the improvement of the health of hair due to reduced scalp oxidative stress. In the present invention, the END is the HAIR and improving or achieving better hair, not the Metric (biomarker). In Kerr, it is the ‘End’ for how to measure the biomarker”, see page 11 of the Brief.

In response, it is pointed out that Kerr et al. discloses a method for improving health of scalp comprising applying a shampoo containing zinc pyrithione or selenium sulfide to reduce dandruff and oxidative stress measured by a decrease of the level of the biomarker HODE (74% decrease with ZPT and 66 % decrease with selenium) i.e. teaches measuring oxidative stress by a level of biomarker HODE after application of composition to scalp and demonstrates reduced oxidative stress by HODE levels in the scalp. Kerr et al. teaches measuring oxidative damage before and after applying scalp care composition. See para [0064]. It is pointed out that upon application of the same composition to the scalp to treat dandruff, improves the health of the scalp and improves hair emerging from scalp i.e. the END is improvement of the health of hair due to reduced scalp oxidative stress; and meets instant method. Thus, Kerr et al. teaches the ‘END’ of improved scalp health demonstrated by measuring the biometrics; and improved scalp health results in improved hair. Further, argued difference would not make any material 

Appellant argues that “The present invention provides for a measure of Hair Quality/Health which wherein the consequences of oxidative stress include a rough surface due to insufficient cuticle integrity, decreased shine, compromised anchoring strength and depigmentation. Thus, a relevant measure of hair health and quality is its level of oxidative stress. While there are a number of potential biomarkers of oxidative stress, HODE is widely accepted as a barometer of oxidative stress and, thereby, hair health and quality. Appellant asserts Kerr et al. does not disclose subsequent hair growth or resultant hair health”, see page 12 of the Brief.

In response, it is pointed out that Kerr et al. discloses a method of improving health of scalp comprising applying a shampoo containing zinc pyrithione or selenium sulfide to reduce dandruff and oxidative stress measured by a decrease of the level of the biomarker HODE i.e. teaches measuring oxidative stress by a level of biomarker HODE and demonstrates reduced oxidative stress by HODE levels in the scalp. See para [0065]. Regarding the recitation “subsequent hair growth”, it is pointed out that the composition taught by Kerr et al. is same composition as instant composition and application of the same composition to the scalp to treat dandruff, improves the health of the scalp and improves hair emerging from scalp, since these are properties of the composition or the result of the composition on application to scalp for treatment of dandruff and are inseparable from the composition on application to scalp for treatment of dandruff. Thus, Kerr et al. teaches the ‘END’ of improved scalp health demonstrated by measuring the biometrics; and improved scalp health results in improved hair. Further, the applied hair 
Applicants further contend that the rejections lack articulated reasoning with some rational underpinning to support the legal conclusion of obvious, and thus, the rejection is conclusory. The examiner respectfully disagrees. The rejections provide the facts that the prior art teach that the use of topical composition comprising zinc pyrithione or selenium sulfide for treating scalp skin have been old and well-known and the treatment has been associated with the oxidative stress caused damage and that the biomarkers herein employed have been known and used for measuring oxidative stress in scalp skin. Further, reduction or elimination of scalp skin oxidative stress has been known for benefiting hair growth. Furthermore, the recited functions and/or results of applying the scalp active agents herein do not render any material limitation as to the steps of claimed process. It merely recites some inherent characteristics of such old and well-known process and does not constitute a new method. Kerr et al. anticipates instant claims.


3) The rejection of claims 1, 3-5 and 10-15 under 35 U.S.C. § 102(a)(1) (AIA ) as being anticipated by Kerr et al. (U.S. 2014/0273055) should be affirmed.
Appellant argues that “Kerr et al. does not disclose a method of improving the health of hair due to reduced scalp oxidative stress by application of a composition as demonstrated by reduced oxidative stress measures in the scalp and subsequent hair growth wherein oxidative stress is measured by a level of a biomarker and wherein the oxidative stress biomarker is (±)-9-hydroxy-10E, 12Z-octadecadienoic acid and (±)-13-subsequent hair growth as related to scalp health improvement and a reduction in oxidative stress in the scalp. Nowhere in Kerr et al. is it disclosed or anticipated that subsequent hair growth is found as a result of reduction in oxidative stress”, see pages 14-15 of the Brief.
In response, Kerr et al. discloses a method of improving health of scalp comprising applying a shampoo containing zinc pyrithione for treating dandruff and reducing oxidative stress. See paras [0001]-[0004], [0080]. Kerr et al. discloses a method of reducing oxidative stress on scalp (see para [0005], wherein the reduction is measured by a decrease of the level of the biomarkers such as myeloperoxide (MPO) (para [0004]), heat shock protein HSP27 (para [0057]) HODE (claim 3, figures) and teaches at least 10 % ([0080]) improvement i.e. teaches measuring oxidative stress by a level of biomarker HODE, MPO. See para [0080]; see pages 4-6 for various biomarkers; para [0074], wherein it is taught that there is 77% reduction in MPO after treatment with anti-dandruff shampoo. See figures. Regarding the recitation “subsequent hair growth”, it is pointed out that the composition taught by Kerr et al. is same composition as instant composition and will possess properties such as reduction in oxidative stress and subsequent hair growth, since these are properties of the composition or the result of the composition on application to scalp for treatment of dandruff and are inseparable from the composition on application to scalp for treatment of dandruff. Further, the applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers.
It is pointed out that upon application of the same composition to the scalp, improves the health of the hair emerging from scalp and meets instant method. Where In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Appellant argues that “The present invention provides for a measure of Hair Quality/Health which wherein the consequences of oxidative stress include a rough surface due to insufficient cuticle integrity, decreased shine, compromised anchoring strength and depigmentation. Thus, a relevant measure of hair health and quality is its level of oxidative stress. While there are a number of potential biomarkers of oxidative stress, HODE is widely accepted as a barometer of oxidative stress and, thereby, hair health and quality. Kerr et al. does not disclose Kerr et al. does not disclose subsequent hair growth or resultant hair health”, see pages 15-16 of the Brief.
In response, Kerr et al. discloses a method of improving health of scalp comprising applying a shampoo containing zinc pyrithione for treating dandruff and reducing oxidative stress. See paras [0001]-[0004], [0080]. Kerr et al. discloses a method of reducing oxidative stress on scalp (see para [0005], wherein the reduction is measured by a decrease of the level of the biomarkers such as myeloperoxide (MPO) (para [0004]), heat shock protein HSP27 (para [0057]) HODE (claim 3, figures) and teaches at least 10 % ([0080]) improvement i.e. teaches measuring oxidative stress by a level of biomarker HODE, MPO. See para [0080]; see pages 4-6 for various biomarkers; para [0074], wherein it is taught that there is 77% reduction in MPO after treatment with anti-dandruff shampoo. See figures. Regarding the recitation “subsequent hair growth”, it is pointed out that the composition taught by Kerr et al. is same composition as instant composition and 
Applicants further contend that the rejections lack articulated reasoning with some rational underpinning to support the legal conclusion of obvious, and thus, the rejection is conclusory. The examiner respectfully disagrees. The rejections provide the facts that the prior art teach that the use of topical composition comprising zinc pyrithione or selenium sulfide for treating scalp skin have been old and well-known and the treatment has been associated with the oxidative stress caused damage and that the biomarkers herein employed have been known and used for measuring oxidative stress in scalp skin. Further, reduction or elimination of scalp skin oxidative stress has been known for benefiting hair growth. Furthermore, the recited functions and/or results of applying the scalp active agents herein do not render any material limitation as to the steps of claimed process. It merely recites some inherent characteristics of such old and well-known process and does not constitute a new method. Kerr et al. anticipates instant claims.


Appellant argues that “the Declaration of James R. Schwartz under 37 CFR 1.132 submitted November 20, 2018 that states Dawson (WO 2009/135006) (and Yunis (U.S. 5,877,209)) improve hair quality by using anti-fungals against the fungus in the follicle (“FFRA”) and reducing some of the oxidative stress originating from the fungus. The present invention, however, is using direct anti-oxidant action against oxidative stress in the scaly skin. So, in the quadrant diagram, both the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality”. See pages 19-20 of the Brief.
In response, first it is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references Kerr et al. (U.S. 2014/0271930), in view of Dawson et al (WO 2009/135006, PTO-892 of record). Further, it is pointed out that the mechanism of action does not receive patentable weight.  Dawson et al. teaches application of the instantly claimed scalp care composition to the scalp and not just to hair follicle area.  See abstract; claims 1, 2; Fig.5; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent. Therefore, although Dawson teach that the product/composition affects the hair follicles, the product/composition would inherently also affect the scalp because the product/composition is applied to the scalp.  The mechanism of action is an inherent property of the composition upon administration as claimed, especially for the same purpose of improving the health of hair emerging from the scalp. Further, the claims do not define the “oxidative stress” by excluding those originated from fungus. Furthermore, it is pointed out again that the rejection is based on 

Appellant argues “that the biomarker (i.e. HODE) are intended as a “measure’ to support the ‘END’ which is the improvement of the health of hair due to reduced scalp oxidative stress. In the present invention, the END is the HAIR and improving or achieving better hair, not the Metric (biomarker)”. See page 20 of the Brief.

In response, it is pointed out that Kerr et al. discloses a method for improving health of scalp comprising applying a shampoo containing zinc pyrithione or selenium sulfide to reduce dandruff and oxidative stress measured by a decrease of the level of the biomarker HODE (74% decrease with ZPT and 66 % decrease with selenium) i.e. teaches measuring oxidative stress by a level of biomarker HODE after application of composition to scalp and demonstrates reduced oxidative stress by HODE levels in the scalp. Kerr et al. teaches measuring oxidative damage before and after applying scalp care composition. See para [0064]. It is pointed out that upon application of the same composition to the scalp to treat dandruff, improves the health of the scalp and improves hair emerging from scalp i.e. the END is improvement of the health of hair due to reduced scalp oxidative stress; and meets instant method. Thus, Kerr et al. teaches the ‘END’ of improved scalp health demonstrated by measuring the biometrics; and improved scalp health results in improved hair. Further, argued difference would not make any material difference between the method of Kerr et al. and the instant method. The applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers.
as further demonstrated by the diagram and grid in the Declaration (November 20, 2018) showing the clear distinction between the present invention and Dawson et al. Appellant asserts the Dawson et al. merely discloses improving hair quality by using anti-fungals against the fungus in the follicle (“FFRA”) and reducing some of the oxidative stress originating from the fungus. The present invention, however, is using direct anti-oxidant action against oxidative stress in the scaly skin. So, in the quadrant diagram, both the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality. Therefore, this is a conclusory statement with no basis other than the Office Action opinion.” See page 20 of the Brief.
In response, Kerr et al. discloses a method for improving health of scalp comprising applying a shampoo containing zinc pyrithione or selenium sulfide to reduce dandruff and oxidative stress measured by a decrease of the level of the biomarker HODE i.e. teaches measuring oxidative stress by a level of biomarker HODE and demonstrates reduced oxidative stress by HODE levels in the scalp. Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising pyridinethione salts such as zinc pyridinethinone i.e teaches instant scalp active material for reducing oxidative damage. It is pointed out that Dawson et al. teaches application of the instantly claimed scalp care composition to the scalp and not just to hair follicle area.  See abstract; claims 1, 2; Fig.5; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent. Dawson et al. also teaches measuring oxidative damage on application of the composition to the scalp. The level of oxidative damage as measured by level of cysteic acid was done at the beginning and end of treatment i.e teaches demonstrates scalp health improvement as reduction in oxidative stress and subsequent hair growth. It would have been obvious for one of ordinary skill in the art and one would be motivated before the effective filing date of the claimed invention wherein scalp oxidative stress is demonstrated by reduced oxidative stress measures  in pre-emergent hair as demonstrated from emergent hair following application with a scalp care composition, when compared to a non-scalp care composition because of the following teachings: 1) Kerr et al. teach that scalp oxidative stress can be reduced by application of a composition to the scalp; and 2) Dawson et al. teach that similar scalp compositions also reduce oxidative stress in emergent hair providing heathier hair.  Therefore, since the health of emergent hair is improved from reduced scalp oxidative stress comprising application of a scalp composition, and the emergent hair has reduced oxidative stress, the properties of reduced oxidative stress measures in pre-emergent hair and the emergent hair are met. The prior art teach the employment of the same composition with known antioxidant properties in the same process of applying the composition to scalp. Such a process would yield the same result, including those functions recited in the claims. Such, functions are necessarily presented in the process disclosed in the prior art. It is not a conclusory statement, but a statement based on facts. 
Further, Appellant’s arguments that “the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality”, it is pointed out that Dawson et al. discloses a method of treating oxidative damage of 
The Examiner would like to note that although the claimed biomarkers were measured in the scalp, it would have been obvious and one of ordinary skill in the art would be motivated before the effective filing date to measure the biomarkers in the emergent hair because Kerr et al. demonstrates that these biomarkers are commonly used to determine oxidative stress.
Regarding the recitations “wherein there is a reduction in an oxidative stress biomarker” following application with a scalp care composition as in claims 6-8, it is pointed out that since the same scalp care composition as is instantly claimed is employed by Kerr et al., it will produce a reduction in biomarker as in instant claims 6-8.
Applicants further contend that the rejections lack articulated reasoning with some rational underpinning to support the legal conclusion of obvious, and thus, the rejection is conclusory. The examiner respectfully disagrees. The rejections provide the facts that the prior art teach that the use of topical composition comprising zinc pyrithione or selenium sulfide for treating scalp skin have been old and well-known and the treatment has been associated with the oxidative stress caused damage and that the biomarkers herein employed have been known and used for measuring oxidative stress in scalp skin. Further, reduction or elimination of scalp skin oxidative stress has been known for benefiting hair growth. Furthermore, since the prior art references teach the benefit of reduce or suppress oxidative stress for scalp and reduce the oxidative damage of hair or 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that “The Declaration (June 5, 2018) asserts that Dawson et al. disclosure is different than that represented in the present application: The Declaration asserts that Dawson et al specifically targets the local impact to the follicle appendage as a means to affect hair. Dawson, for example, specifies “follicular fungi reduction agents.” In these instances, there is a direct impact of the therapeutic approach to the hair, via the follicle-hair interface. Rather than targeting such a localized effect, the present application achieves improvements in growth of hair by improving the macroscopic surrounding environment the hair grows in by improving global scalp health (blue areas designated on the diagram –“. See page 22 of the Brief.

In response, first it is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references Kerr et al. (U.S. 2014/0271930), in view of Dawson et al (WO 2009/135006, PTO-892 of record). Dawson composition as in instant claims to the scalp and not just to hair follicle area. Thus, the method of application of instantly claimed scalp care composition to the scalp as taught by Dawson meets the instant method, Further regarding Applicant’s remarks that “Rather than targeting such a localized effect, the present application achieves improvements in growth of hair by improving the macroscopic surrounding environment the hair grows in by improving global scalp health”, it is pointed out that application of the instantly claimed scalp care composition to the scalp taught by Dawson et al. improves the macroscopic surrounding environment the hair grows in by improving global scalp health, since this is the property of the composition on application to scalp. Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. 

Appellant argues that “the Declaration (September 5, 2017) showing the clear distinction between the scalp surface vs the hair follicle. Appellant asserts that Dawson et al. merely discloses that the presence of fungi (e.g., Malassezia) in the hair follicle leads to the production of oxidative products, and thus leads to oxidative damage of hair, even before it emerges from the hair follicle. Dawson et al. is silent with regard to identification of a method to of improving the health of hair emerging from a scalp comprising a reduction of oxidative stress in the scaly by application of a composition resulting in reduction in oxidative stress in pre-emergent hair as demonstrated by reduced oxidative stress in emergent hair. See page 23 of the Brief.
applying a hair care composition to scalp comprising pyridinethione salts such as zinc pyridinethinone i.e teaches instant scalp active material for reducing oxidative damage. Applicant’s remarks that “Declaration showing the clear distinction between the scalp surface vs the hair follicle”, it is pointed out that Dawson et al. teaches application of the instantly claimed scalp care composition to the scalp, the recitations “wherein there is a change in biomarker level when compared to a baseline level of biomarker”, as in claims 4, 5; “wherein there is a reduction in an oxidative stress biomarker” following application with a scalp care composition as in claims 6-8, it is pointed out that since the same scalp care composition as is instantly claimed is applied to scalp by Dawson et al., it will produce a change in biomarker level when compared to a baseline level of biomarker as in instant claims 4, 5, and it will produce a reduction in biomarker as in instant claims 6-8, and meets instant claim limitations. Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, Applicant’s remarks that “Dawson et al. is silent with regard to identification of a method of improving level of oxidative damage as measured by level of cysteic acid was done at the beginning and end of treatment; comparison with non-scalp care composition (control) is also taught i.e. teaches measuring oxidative damage before and after applying scalp care composition. Further, the claims do not define the “oxidative stress” by excluding those originated from fungus. Furthermore, it is pointed out again that the rejection is based on combination of references Kerr et al. (U.S. 2014/0271930), in view of Dawson et al (WO 2009/135006, PTO-892 of record).

5) The rejection of claims 6-8 under 35 U.S.C. § 103 (AIA ) as being unpatentable over Kerr et al. (U.S. 2014/0273055) as applied to claims 1, 3-5, 10-15 above, and further in view of Dawson et al (WO 2009/135006, PTO-892 of record) should be affirmed.
Appellant argues that “the Declaration of James R. Schwartz under 37 CFR 1.132 submitted November 20, 2018 that states Dawson (WO 2009/135006) (and Yunis (U.S. 5,877,209)) improve hair quality by using anti-fungals against the fungus in the follicle (“FFRA”) and reducing some of the oxidative stress originating from the fungus. The present invention, however, is using direct anti-oxidant action against oxidative stress in the scalp skin. So, in the quadrant diagram, both the present 
In response, first it is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references Kerr et al. (U.S. 2014/0273055) as applied to claims 1, 3-5, 10-15 above, and further in view of Dawson et al (WO 2009/135006, PTO-892 of record). Further, it is pointed out that the mechanism of action does not receive patentable weight.  Dawson et al. teaches application of the instantly claimed scalp care composition to the scalp and not just to hair follicle area.  See abstract; claims 1, 2; Fig.5; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent. Therefore, although Dawson teach that the product/composition affects the hair follicles, the product/composition would inherently also affect the scalp because the product/composition is applied to the scalp.  The mechanism of action is an inherent property of the composition upon administration as claimed, especially for the same purpose of improving the health of hair emerging from the scalp. Further, the claims do not define the “oxidative stress” by excluding those originated from fungus. Furthermore, it is pointed out again that the rejection is based on combination of references Kerr et al. (U.S. 2014/0273055) as applied to claims 1, 3-5, 10-15 above, and further in view of Dawson et al (WO 2009/135006, PTO-892 of record).
Appellant argues that “the biomarker (i.e. HODE) are intended as a “measure’ to support the ‘END’ which is the improvement of the health of hair due to reduced scalp oxidative stress. In the present invention, the END is the HAIR and improving or achieving better hair, not the Metric (biomarker)”. See page 26 of the Brief.
In response, it is pointed out that Kerr et al. discloses a method for improving health zinc pyrithione for treating dandruff and reducing oxidative stress. See paras [0001]-[0004], [0080]. Kerr et al. discloses a method of reducing oxidative stress on scalp (see para [0005], wherein the reduction is measured by a decrease of the level of the biomarkers such as myeloperoxide (MPO) (para [0004]), heat shock protein HSP27 (para [0057]) HODE (claim 3, figures) and teaches at least 10 % ([0080]) improvement i.e. teaches measuring oxidative stress by a level of biomarker HODE, MPO. See para [0080]; see pages 4-6 for various biomarkers; para [0074], wherein it is taught that there is 77% reduction in MPO after treatment with anti-dandruff shampoo. See figures. It is pointed out that upon application of the same composition to the scalp to treat dandruff, improves the health of the scalp and improves hair emerging from scalp i.e. the END is improvement of the health of hair due to reduced scalp oxidative stress; and meets instant method. Thus, Kerr et al. teaches the ‘END’ of improved scalp health demonstrated by measuring the biometrics; and improved scalp health results in improved hair. Further, argued difference would not make any material difference between the method of Kerr et al. and the instant method. The applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers.

Appellant asserts that “Kerr in view of Dawson does not disclose nor make obvious a method of improving the health of hair due to reduced scalp oxidative stress by application of a composition as demonstrated by reduced oxidative stress measures in the scalp and subsequent hair growth, as further demonstrated by the diagram and grid in the Declaration (November 20, 2018) showing the clear distinction between the present invention and Dawson et al. Appellant asserts the Dawson et al. merely discloses improving hair quality by using anti-fungals against the fungus in the follicle (“FFRA”) and oxidative stress originating from the fungus. The present invention, however, is using direct anti-oxidant action against oxidative stress in the scalp skin. So, in the quadrant diagram, both the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality. Therefore, this is a conclusory statement with no basis other than the Office Action opinion.” See page 27 of the Brief.
In response, Kerr et al. discloses a method for improving health of scalp comprising applying a shampoo containing zinc pyrithione for treating dandruff and reducing oxidative stress. See paras [0001]-[0004], [0080]. Kerr et al. discloses a method of reducing oxidative stress on scalp (see para [0005], wherein the reduction is measured by a decrease of the level of the biomarkers such as myeloperoxide (MPO) (para [0004]), heat shock protein HSP27 (para [0057]) HODE (claim 3, figures) and teaches at least 10 % ([0080]) improvement i.e. teaches measuring oxidative stress by a level of biomarker HODE, MPO. See para [0080]; see pages 4-6 for various biomarkers; para [0074], wherein it is taught that there is 77% reduction in MPO after treatment with anti-dandruff shampoo. See figures. Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising pyridinethione salts such as zinc pyridinethinone i.e teaches instant scalp active material for reducing oxidative damage. It is pointed out that Dawson et al. teaches application of the instantly claimed scalp care composition to the scalp and not just to hair follicle area.  See abstract; claims 1, 2; Fig.5; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent. Dawson et al. also teaches measuring oxidative damage on application of the composition to the scalp. The level of oxidative damage as measured by level of cysteic acid was done at the beginning and end of treatment i.e teaches measuring oxidative demonstrates scalp health improvement as reduction in oxidative stress and subsequent hair growth. It would have been obvious to a person of ordinary skill in the art and one would be motivated before the effective filing date of the claimed invention wherein scalp oxidative stress is demonstrated by reduced oxidative stress measures  in pre-emergent hair as demonstrated from emergent hair following application with a scalp care composition, when compared to a non-scalp care composition because of the following teachings: 1) Kerr et al. teach that scalp oxidative stress can be reduced by application of a composition to the scalp; and 2) Dawson et al. teach that similar scalp compositions also reduce oxidative stress in emergent hair providing heathier hair.  Therefore, since the health of emergent hair is improved from reduced scalp oxidative stress comprising application of a scalp composition, and the emergent hair has reduced oxidative stress, the properties of reduced oxidative stress measures in pre-emergent hair and the emergent hair are met. The prior art teach the employment of the same composition with known antioxidant properties in the same process of applying the composition to scalp. Such a process would yield the same result, including those functions recited in the claims. Such, functions are necessarily presented in the process disclosed in the prior art. It is not a conclusory statement, but a statement based on the facts.
Further, Appellant’s arguments that “the present invention’s site of action and mechanism of action are different with respect to achieving improvement in hair quality”, it is pointed out that Dawson et al. discloses a method of treating oxidative damage of 
The Examiner would like to note that although the claimed biomarkers were measured in the scalp, it would have been obvious and one would be motivated before the effective filing date to measure the biomarkers in the emergent hair because Kerr et al. demonstrates that these biomarkers are commonly used to determine oxidative stress.
Regarding the recitations “wherein there is a reduction in an oxidative stress biomarker” following application with a scalp care composition as in claims 6-8, it is pointed out that since the same scalp care composition as is instantly claimed is employed by Kerr et al., it will produce a reduction in biomarker as in instant claims 6-8.
Applicants further contend that the rejections lack articulated reasoning with some rational underpinning to support the legal conclusion of obvious, and thus, the rejection is conclusory. The examiner respectfully disagrees. The rejections provide the facts that the prior art teach that the use of topical composition comprising zinc pyrithione or selenium sulfide for treating scalp skin have been old and well-known and the treatment has been associated with the oxidative stress caused damage and that the biomarkers herein employed have been known and used for measuring oxidative stress in scalp skin. Further, reduction or elimination of scalp skin oxidative stress has been known for benefiting hair growth. Furthermore, since the prior art references teach the benefit of reduce or suppress oxidative stress for scalp and reduce the oxidative damage of hair or hair follicles, one of ordinary skill in the art would have a reasonable expectation that the 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that “The Declaration (June 5, 2018) asserts that Dawson et al. disclosure is different than that represented in the present application: The Declaration asserts that Dawson et al specifically targets the local impact to the follicle appendage as a means to affect hair. Dawson, for example, specifies “follicular fungi reduction agents.” In these instances, there is a direct impact of the therapeutic approach to the hair, via the follicle-hair interface. Rather than targeting such a localized effect, the present application achieves improvements in growth of hair by improving the macroscopic surrounding environment the hair grows in by improving global scalp health (blue areas designated on the diagram –“. See page 29 of the Brief.

In response, first it is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references Kerr et al. (U.S. 2014/0273055), in view of Dawson et al (WO 2009/135006, PTO-892 of record). Dawson composition as in instant claims to the scalp and not just to hair follicle area. Thus, the method of application of instantly claimed scalp care composition to the scalp as taught by Dawson meets the instant method, Further regarding Applicant’s remarks that “Rather than targeting such a localized effect, the present application achieves improvements in growth of hair by improving the macroscopic surrounding environment the hair grows in by improving global scalp health”, it is pointed out that application of the instantly claimed scalp care composition to the scalp taught by Dawson et al. improves the macroscopic surrounding environment the hair grows in by improving global scalp health, since this is the property of the composition on application to scalp. Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. 

Appellant argues that “the Declaration (September 5, 2017) showing the clear distinction between the scalp surface vs the hair follicle. Appellant asserts that Dawson et al. merely discloses that the presence of fungi (e.g., Malassezia) in the hair follicle leads to the production of oxidative products, and thus leads to oxidative damage of hair, even before it emerges from the hair follicle. Dawson et al. is silent with regard to identification of a method to of improving the health of hair emerging from a scalp comprising a reduction of oxidative stress in the scaly by application of a composition resulting in reduction in oxidative stress in pre-emergent hair as demonstrated by reduced oxidative stress in emergent hair. See pages 29-30 of the Brief.
applying a hair care composition to scalp comprising pyridinethione salts such as zinc pyridinethinone i.e teaches instant scalp active material for reducing oxidative damage. Applicant’s remarks that “Declaration showing the clear distinction between the scalp surface vs the hair follicle”, it is pointed out that Dawson et al. teaches application of the instantly claimed scalp care composition to the scalp, the recitations “wherein there is a change in biomarker level when compared to a baseline level of biomarker”, as in claims 4, 5; “wherein there is a reduction in an oxidative stress biomarker” following application with a scalp care composition as in claims 6-8, it is pointed out that since the same scalp care composition as is instantly claimed is applied to scalp by Dawson et al., it will produce a change in biomarker level when compared to a baseline level of biomarker as in instant claims 4, 5, and it will produce a reduction in biomarker as in instant claims 6-8, and meets instant claim limitations. Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, Applicant’s remarks that “Dawson et al. is silent with regard to identification of a method of improving level of oxidative damage as measured by level of cysteic acid was done at the beginning and end of treatment; comparison with non-scalp care composition (control) is also taught i.e teaches measuring oxidative damage before and after applying scalp care composition. Further, the claims do not define the “oxidative stress” by excluding those originated from fungus. Furthermore, it is pointed out again that the rejection is based on combination of references. Kerr et al. (U.S. 2014/0273055) as applied to claims 1, 3-5, 10-15 above, and further in view of Dawson et al (WO 2009/135006) render obvious instant claims.

For the above stated reasons, said claims are properly rejected under 35 U.S.C. § 102(a)(1) (AIA ), and 35 U.S.C. 103. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             

Conferees:

/MARK L SHIBUYA/           Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                             

/WU CHENG W SHEN/           Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                             

Requirement to pay appeal forwarding fee: 
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.